Citation Nr: 0603359	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In October 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  At the 
hearing, the veteran submitted additional evidence in support 
of his claim, along with a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran complained of severe nervousness during 
active service and the most probative evidence of record 
indicates that his current psychiatric disorder is causally 
related to his active service.

2.  The veteran served in a field artillery unit in service 
and reports that he fired Howitzers without ear protection; 
the most probative evidence of record indicates that his 
current tinnitus is causally related to exposure to such 
acoustic trauma during active service.  

3.  The record contains credible evidence that the veteran 
sustained a crush-type injury to the feet during service and 
the most probative evidence of record indicates that his 
current bilateral foot disability is related to the in-
service crush-type injury.


CONCLUSIONS OF LAW

1.  A psychiatric disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  A bilateral foot disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a September 2002 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
advised the veteran to submit or identify any additional 
evidence he felt would support his claim.  Pelegrini v. 
Principi (Pelegrini II), 17 Vet. App. 412 (2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c) (1) - (3) (2005).  Although 
the veteran has not been afforded a VA medical examination in 
connection with his claims, given the favorable action taken 
below, the Board finds that a VA medical examination is not 
required at this time.  See 38 C.F.R. § 3.159(c)(4) (2004).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  Neither the veteran nor his representative has 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005)

I.  Factual Background

The veteran's June 1972 military induction medical 
examination report is negative for pertinent complaints or 
abnormalities.  Psychiatric evaluation was normal.  

In-service medical records are likewise negative for 
pertinent complaints or abnormalities.  

At his July 1974 military separation medical examination, the 
veteran complained of "severe nervousness."  His feet and 
ears were normal on clinical evaluation.  Psychiatric and 
neurological evaluations were also normal.

The veteran's service personnel records show that he served 
in a field artillery unit.  He served in Korea for 
approximately one year.

In July and August 2004, the veteran submitted claims of 
service connection for a psychiatric disorder, tinnitus, and 
a bilateral foot disorder.  He indicated that he began to 
notice problems with his nerves while serving in Korea.  With 
respect to his tinnitus, the veteran indicated that it was 
his belief that such condition was related to exposure to 
acoustic trauma from firing Howitzers without ear protection.  
Finally, he indicated that while he was in Korea, both trails 
of a Howitzer were accidentally placed on his feet during 
maintenance.  He indicated that his feet became black and 
blue and he was issued crutches.  The veteran indicated that 
he had had trouble with his feet since that time and had been 
advised by his physician that his current bilateral foot 
disability resulted from the in-service injury.  

In support of his claim, the veteran submitted statements 
from three individuals who served with him in Korea.  In a 
November 2003 statement, G.L.B. indicated that while 
performing maintenance on the 155 Howitzer, they accidentally 
set the trails on top of the veteran's feet.  He indicated 
the veteran was sent to the first aid station and returned 
with crutches.  G.L.B. indicated that the veteran's feet and 
toes turned black and blue.  He further indicated that after 
four to five months in Korea, the veteran became very 
nervous, but, to his knowledge, did not seek help.

In an April 2004 statement, J.W.C. indicated that he had been 
the veteran's section chief and supervisor in Korea.  He 
indicated that on several occasions, he talked to the veteran 
about his nervous condition which, on occasion, prevented him 
from completing his duties as an artillery hand.  J.W.C. 
indicated that he suggested to the veteran that he seek 
medical attention.

In a September 2005 statement, M.W.E., indicated that during 
the time he and the veteran were stationed together in Korea, 
a 155 Howitzer trail was dropped on his feet.  M.W.E. 
indicated that he observed the veteran's feet turn black and 
blue and the next day he had crutches.  M.W.E. also indicated 
that he and the veteran never wore any type of ear protection 
while firing the Howitzer, as they had to listen for fire 
mission commands.

Private medical records show that the veteran sought 
treatment in August 2002 for bilateral foot pain.  He 
reported that during his military service, an extremely heavy 
object had accidently been lowered onto his feet.  He 
indicated that he had had foot trouble on and off since that 
time.  The initial diagnosis was arthritis in the lower 
extremities.  Subsequent August 2002 X-ray studies of the 
left and right feet, however, were normal.  

In pertinent part, VA clinical records dated from October 
2003 to April 2005 contain notations of tinnitus.  These 
records also show that the veteran received psychiatric 
treatment.  Various diagnoses are noted, including 
depression, bipolar disorder, and generalized anxiety 
disorder.

In an April 2004 letter, C.M.S., M.D., indicated that he had 
been treating the veteran since his childhood.  Prior to 
service, he indicated that he treated the veteran for stress 
and anxiety problems.  Less than one year after his 
separation from service, Dr. S. indicated that he again 
treated the veteran for stress and anxiety disorder which had 
continued to the present day.  Dr. S. indicated that it was 
his opinion that the veteran's service contributed to his 
current stress problem.  

In a September and October 2005 letters, P.V.D., M.D., 
indicated that he had been treating the veteran since 
December 2001 for problems with his feet.  He noted that the 
veteran had reported that during his active service, a very 
heavy piece of field artillery equipment was accidentally 
placed on his feet.  He noted that the veteran had reported 
that he had had problems with his feet since that time.  
Currently, Dr. D. indicated that the veteran was having 
swelling and pain in his feet.  Dr. D. indicated that the 
only event in the veteran's history which would lead to this 
type of problem would be related to a crush-type injury.  He 
indicated that it was his opinion that the veteran's current 
bilateral foot disorder was related to the crush-type injury 
which took place in service.  

In an October 2005 letter, S.U.V., M.D., indicated that the 
veteran was under her care for major depression, anxiety and 
post-traumatic stress disorder.  She indicated that he was 
recently hospitalized for psychiatric treatment.  Dr. V. 
indicated that it was her opinion that the veteran's current 
condition resulted from his service in Korea.  

In a September 2005 statement, J.J.T., M.D., a Board 
certified Otolaryngologist, indicated that it was his opinion 
that the veteran's tinnitus was most likely due to exposure 
to loud noises while in service.  

At his October 2005 Board hearing, the veteran again 
described the incident in which the Howitzer had been lowered 
on his feet.  He indicated that he had problems with his feet 
since that time.  The veteran also testified to the effect 
that he fired Howitzers in service without hearing 
protection.  He indicated that he subsequently developed 
tinnitus and believed that it was related to that acoustic 
trauma.  Finally, the veteran testified that he began to feel 
increasingly nervous in Korea and that his feelings of 
anxiety and nervousness had continued since that time.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2005).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.  

III.  Analysis

Service connection for a psychiatric disability

As set forth above, the veteran contends that his current 
psychiatric disability was either incurred in or aggravated 
during service.  

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
veteran's service entrance medical examination report is 
negative for the presence of a psychiatric disorder.  
Therefore, the Board finds that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. 
§ 3.304.

The burden of proof is now on VA to rebut the presumption of 
soundness.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in order to 
rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also 
VA O.G.C. Prec. Op. No. 3-2003.  

This burden is a formidable one, see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  See Crowe, 7 Vet. App 
at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000).

In this case, the Board finds that the presumption of 
soundness has not been rebutted with respect to the veteran's 
psychiatric disorder.  Essentially, the only indication of 
record that the veteran had any preexisting psychiatric 
disorder is the April 2004 letter from the veteran's private 
physician who indicated that he treated the veteran prior to 
service for "stress and anxiety problems."  The Board finds 
that this evidence, standing alone, does not rise to the 
level needed to meet the standards of clear and unmistakable 
evidence of the pre-service existence of a chronic 
psychiatric disability.  

Even assuming arguendo that such statement was clear and 
unmistakable evidence of a pre-service psychiatric 
disability, the Board notes that the record contains no 
indication, much less clear and unmistakable evidence, that 
any pre-existing psychiatric disability was not aggravated 
during service.  See VA O.G.C. Prec. Op. No. 3-2003 (July 16, 
2003) (holding that in order to rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).

In view of the foregoing, the Board finds that the veteran's 
psychiatric disorder did not preexist service.  Thus, the 
question next becomes whether the veteran currently has a 
psychiatric disorder which had its inception in service.  In 
this regard, the veteran's service medical records show that 
he complained of "severe nervousness" at the time of his 
separation from service.  In addition to this evidence, the 
veteran has submitted statements from two individuals who 
served with him in Korea.  One individual indicated that 
after four to five months in Korea, the veteran became very 
nervous.  Similarly, in an April 2004 statement, the 
veteran's former section chief indicated that he had had to 
speak with the veteran about his nervous condition which, on 
occasion, prevented him from completing his duties as an 
artillery hand.  Finally, at his October 2005 Board hearing, 
the veteran offered credible testimony to the effect that he 
began to feel increasingly uptight while stationed in Korea.  
He stated that these feelings of nervousness had continued to 
the present day.  

In addition to this evidence of in-service psychiatric 
symptomatology, the record contains an April 2004 letter from 
the veteran's private physician who indicated that it was his 
opinion that the veteran's active service contributed to his 
current stress problem.  Also of record is an October 2005 
letter from another private physician who indicated that the 
veteran was currently under her care for major depression, 
anxiety, and post-traumatic stress disorder.  She indicated 
that it was her opinion that the veteran's current 
psychiatric condition resulted from his service in Korea.  
The Board notes that there are no other medical opinions of 
record which address the etiology of these psychiatric 
disorders.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Stated another way, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  Rather, the evidence 
is deemed to be at least in relative equipoise as to whether 
the veteran's current psychiatric disability is of service 
origin.  Thus, service connection for a psychiatric 
disability is warranted.  

Service connection for tinnitus

The veteran contends that he developed tinnitus as a result 
of exposure to acoustic trauma in service.  Although the 
veteran's service medical records are negative for notations 
of tinnitus, at his October 2005 Board hearing, the veteran 
offered credible testimony to the effect that he routinely 
fired Howitzers without wearing hearing protection in the 
course of his military duties.  

The veteran's service personnel records confirm that he 
served in a field artillery unit during active service.  
Moreover, the veteran has submitted a statement from a former 
solder who served with him in Korea.  This individual 
corroborated the veteran's hearing testimony, stating that 
they never wore any type of ear protection while firing the 
Howitzer, as they had to listen for fire mission commands.

Based on the foregoing evidence, the Board finds that there 
is sufficient evidence to conclude that the veteran sustained 
acoustic trauma in service.  In addition, as set forth above, 
the record on appeal includes a medical opinion to the effect 
that the veteran's current tinnitus is most likely due to 
exposure to loud noises during service.  

The Board notes that there is no other medical opinion of 
record attributing the veteran's tinnitus to any other cause.  
In any event, the Board assigns great probative weight to the 
medical opinion referenced above in that it was offered by a 
specialist in the field of otolaryngology.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is to be based on 
factors such as the physician's knowledge and skill in 
analyzing the data).  

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
sufficient to award service connection for tinnitus.

Service connection for a bilateral foot disability

Although the veteran's service medical records are negative 
for notations of a crush-type injury to the feet, at his 
October 2005 Board hearing, the veteran provided credible 
testimony regarding the in-service crush injury.  His 
credible testimony is corroborated the statements from two 
former soldiers who served with the veteran in Korea.  These 
individuals attest to the incident in which the Howitzer was 
set on the veteran's feet and further describe bruising in 
the area afterwards.  

The Court has held that a lay person is competent to relate a 
sequence of events that resulted in "physically observable 
injury."  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398 (1995).  Based on 
the credible testimony of the veteran, as well as the 
corroborative statements from the individuals with whom he 
served, the Board finds that there is sufficient evidence to 
establish that the veteran sustained a crush-type injury to 
the feet in service.  

Moreover, the Board finds that there is sufficient evidence 
to establish that the veteran currently has a bilateral foot 
disability as a result of the in-service crush injury.  In 
that regard, the veteran has submitted September and October 
2005 letters from his private physician who indicated that it 
was his opinion that the veteran's current bilateral foot 
disorder was related to the crush-type injury which took 
place in service.  The physician explained that the only 
event in the veteran's history which would lead to this type 
of foot problem was a crush-type injury.  

The Board notes that the record contains no contradictory 
medical opinion regarding the etiology of the veteran's 
bilateral foot disorder.  In any event, the Board assigns 
great probative weight to the medical opinion referenced 
above.  Such opinion was based on an examination of the 
veteran; moreover, it reflects that it was based on a review 
of the veteran's reported medical history.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

Again in order for the veteran to prevail on his claim, there 
need not be a preponderance of the evidence in his favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, 
the Board finds that the evidence of record is sufficient to 
award service connection for a bilateral foot disability.


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral foot 
disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


